              Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 1 of 15




  Harvestar
   Solutions
 Capabilities,
Challenges, and
  Next Steps
   Saturday, April 11, 2020
                      Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 2 of 15




    Get your fix
            WE ARE HARVESTAR
 The worldwide leader in repair services for
        the mobile device industry.




www.harvestarsl.com                                                                          2
                          Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 3 of 15




                      The stars have aligned

Part of the Brightstar & SoftBank families

In 2018, Harvestar partnered with Brightstar,
a subsidiary of SoftBank.
Brightstar is the global leader in device lifecycle management. Brightstar works
with carriers, retailers, and enterprise customers across 70 countries, touching
every stage of a device’s lifecycle, from when it’s manufactured to the
moment it’s time to trade it in and re‐market it. In short, Brightstar simplifies
the wireless world, making mobile technology accessible to everyone.


www.harvestarsl.com                                                                              3
                          Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 4 of 15




Why look to
Harvestar?
Because every day, consumers throughout the
world trade in their old phones.
Well, those used devices have to go somewhere.
And that “somewhere” is Harvestar.




HIGHLY SKILLED        COST‐EFFECTIVE   SOPHISTICATED
   EXPERTS               SERVICES          LABS



www.harvestarsl.com                                                                              4
                         Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 5 of 15




                         Collect, refurbish and resell
On behalf of our partners, we compile pre‐owned                       We then sell the refurbished devices—along with
devices into our facilities. From there, we inspect,                  comprehensive warranties—to carriers and retailers,
test and recondition each device, bringing it up to                   giving their customers better access to high‐quality,
“like new” condition by using specific components                     cost‐competitive handsets.
from each phone’s original manufacturer.




                      COLLECT                          REFURBISH                            RESELL

www.harvestarsl.com                                                                                                           5
                          Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 6 of 15




                      Nearly 20 million devices repaired
High volume is no problem for us. In fact, we process
up to 500,000 devices each month and refurbish up
to 200,000. And we do it all with ease, as we’re a
proud, collaborative team of supply chain experts, all
of whom specialize in wireless technology.




                                                                     Together, our dedicated executives, managers and
                                                                     supervisors possess over 100 years of experience in
                                                                     technology insurance and device remanufacturing.


www.harvestarsl.com                                                                                                        6
                          Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 7 of 15




The Harvestar                                                                            DEVICE
method                                                                                   REPAIR


To ensure OEM compliance, we combine a
highly skilled, cost‐effective workforce with                        OEM                                     PARTS
sophisticated controls and testing processes.                      CONTROLS                                RECOVERY
                                                                                     HARVESTAR
                                                                                  REMANUFACTURING
                                                                                     CENTER OF
                        High quality                                                 EXCELLENCE

                        High yield
                        Fast TAT                                            QUALITY                   LCM
                                                                           CONTROLS                  REPAIR
                        Competitive costs

                                                                             Fully integrated remanufacturing
www.harvestarsl.com                                                                                               7
                          Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 8 of 15




The Harvestar Labs
In our state‐of‐the‐art labs, our device‐
reconditioning experts perform extensive testing and
proprietary board‐level repairs, all while abiding by a
robust set of quality and compliance standards.
Our Labs feature:




                                                                            L2 & L3 board repair
                                                                            LCM repair
                                                                            LCM re‐glass
                                                                            Glass polishing
                                                                            Re‐anodizing
                                                                            Painting systems
www.harvestarsl.com                                                                                8
                      Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 9 of 15




Our facility
                                        LCM Class 10K
                                         Clean Room

Our state‐of‐the‐art facility                LCM
has the capacity for:                  Preparation Area

                                           Handset
 up to 200K handsets                     Production
  refurbishment                              Area
  per month                               Secured
                                         Warehouse
 50K LCMs repairs
  per month                               Grading and
                                        processing area

 500k grading and
  processing


www.harvestarsl.com                                                                          9
                           Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 10 of 15




Security matters
We ensure complete security. That means all
devices that enter Harvestar are always
accounted for. And before any device leaves our
facilities, all of its old data is permanently wiped.


METAL DETECTORS & TURNSTILES
Located at all entrances and exits.
ACCESS CONTROLS & ALARMS
Located on all doors
FULL‐COVERAGE CCTV CAMERAS
Placed in strategic locations
HARVESTAR COMMAND CENTER
Monitors all movement inside and
outside of the facility.




www.harvestarsl.com                                                                                10
                           Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 11 of 15




New Product Introduction (NPI)

We conduct thorough analysis of new parts
and create unique jigs.

 Create BOM and operations procedure
  (e.g. disassembly, assembly,
  BOM, inspections)

 Design and create jigs

 Identify tools for repair, reclaim,
  and production

 Prepare line process flow and conduct
  line training




www.harvestarsl.com                                                                                11
                                Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 12 of 15




Delivering quality
                                                CUSTOMER SATISFACTION
                  YIELD                             DELIVERY                                COST                           QUALITY
 Highly skilled board technicians     Lower turnaround time               Competitive economic            OEM parts, software, and tools
                                                                             repair location
 Best‐in‐class OEM compliance         New product introduction                                             Sigma QMS
  equipment (e.g. X‐ray, XRF,                                               Component replacement
  Temp Humidity Chamber)               LEAN flow – Low WIP                  (not module)                    5x handset quality inspection
                                                                                                              (RF, functional, visual testing)
 In‐house clean room and anodizing    All repairs in‐house –              Sub‐module repair
                                        no sub‐sourcing                                                      Parts quality testing
 Maximize parts harvest                                                    All repairs in‐house –          Closed‐loop failure analysis
                                       High parts reuse                     no sub‐sourcing
 Less Environmental Waste                                                                                   Field returns & factory fails
                                       Accurate forecasting                More accurate parts planning

                                       Over 2M device capacity per year




www.harvestarsl.com                                                                                                                              12
                                 Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 13 of 15




A LEAN organization
   OUR LEAN DESIGN PRINCIPLES FOR SCALABILITY AND TRACEABILITY

A LEAN organization understands
customer value and focuses its key
processes to continuously increase it.

The ultimate goal is to provide perfect
value to our customers through a perfect
value creation process that has zero waste.

 One piece flow layout (2 Lines)

 UPH at 15 per line

 Currently running 6 lines with total
  capacity of 25K per month.

 We can ramp up to
  10K monthly capacity.




www.harvestarsl.com                                                                                      13
                         Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 14 of 15




Accreditations
Our wholly owned Philippines‐based
subsidiary is properly registered
and authorized.

Hong Kong‐registered business with ISO,
OHSAS and R2 certifications for management,
data protection and waste management.

Fully accredited by the Philippines Economic
Zone Authority to perform device repair and
remanufacturing services for our clients.

Government‐secured Import & Export
complex with no customs duties and strict
regulations such as serial number tracking
and waste management.




www.harvestarsl.com                                                                              14
                         Case 1:20-cv-04849-GBD-JLC Document 24-2 Filed 09/30/20 Page 15 of 15




Certified for safety
and sustainability
Harvestar proudly meets all standards and qualifications
to ensure a safe workplace and eco‐friendly practices.




www.harvestarsl.com                                                                              15
